Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles, Appeals Board, dated March 10, 2003, which confirmed the findings of an administrative law judge, made after a hearing, that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9) and (10), and Vehicle and Traffic Law § 401 (7) (F) (b), and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Judicial review of a determination rendered by an administrative body after a hearing is limited to whether that determination is supported by substantial evidence upon the entire record (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]; Matter of Maspeth Ave. Operating Corp. v Martinez, 2 AD3d 446 [2003]; Matter of L. Camino Trucking v Martinez, 5 AD3d 597 [2004]; Matter of Siano v Dolce, 256 AD2d 582 [1998]). Substantial evidence has been defined as “such rel*486evant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact” (300 Gramatan Ave. Assoc. v State Div. of Human Rights, supra at 180). Moreover, “ ‘[t]he courts may not weigh the evidence or reject the choice made by [an administrative agency] where the evidence is conflicting and room for choice exists” ’ (Matter of Berenhaus v Ward, 70 NY2d 436, 444 [1987], quoting Matter of Stork Rest. v Boland, 282 NY 256, 267 [1940]).
Here, the testimony of the traffic enforcement agent who issued the summonses regarding his training and experience, and the location and levelness of the weighing site, accompanied by documentation establishing the accuracy of the scales used in weighing the petitioner’s vehicle, constituted a sufficient basis for the finding of the Administrative Law Judge (see Matter of City Hawk Indus. v Martinez, 2 AD3d 635 [2003]; Matter of Maspeth Ave. Operating Corp. v Martinez, supra; Matter of L. Camino Trucking v Martinez, supra). As the determination was supported by substantial evidence, we decline to disturb it.
The petitioner’s remaining contentions are without merit. Schmidt, J.E, Adams, Santucci and Skelos, JJ., concur.